IN THE SUPREME COURT OF THE STATE OF KANSAS


                                             No. 124,958

                               In the Matter of DAVID S. WHINERY,
                                           Respondent.


                          ORIGINAL PROCEEDING IN DISCIPLINE

        Original proceeding in discipline. Opinion filed July 15, 2022. One-year suspension, stayed
pending successful completion of the agreed 18-month probation plan.


        Kathleen Selzler Lippert, Deputy Disciplinary Administrator, argued the cause, and Gayle B. Larkin,
Disciplinary Administrator, was with her on the formal complaint for the petitioner.


        N. Trey Pettlon, of Law Offices of Pettlon & Ginie, of Olathe, argued the cause and was on the
answer to the formal complaint, and David S. Whinery, respondent, argued the cause pro se.


        PER CURIAM: This is an original proceeding in discipline filed by the Office of the
Disciplinary Administrator against the respondent, David S. Whinery, of Liberty,
Missouri, an attorney admitted to the practice of law in Kansas in 2000.


        On October 4, 2021, the Office of the Disciplinary Administrator filed a formal
complaint against Whinery alleging violations of the Kansas Rules of Professional
Conduct (KRPC). Respondent filed a timely answer to the formal complaint on October
20, 2021. On February 18, 2022, Whinery and the Disciplinary Administrator entered
into a summary submission agreement under Supreme Court Rule 223 (2022 Kan. S. Ct.
R. at 277). Under the agreement the parties stipulate and agree that Whinery violated the
following Kansas Rules of Professional Conduct:




                                                    1
   •     KRPC 1.2 (2021 Kan. S. Ct. R. 323) (scope of representation);


   •     KRPC 1.3 (2021 Kan. S. Ct. R. 325) (diligence);

   •     KRPC 8.4(d) (2021 Kan. S. Ct. R. 427) (conduct prejudicial to the administration
         of justice); and


   •     KRPC 8.4(g) (2021 Kan. S. Ct. R. 427) (conduct that adversely reflects on the
         lawyer's fitness to practice law).


                            FACTUAL AND PROCEDURAL BACKGROUND


         We quote the relevant portions of the parties' summary submission agreement
below.


         "4. On February 21, 2020, Disciplinary Administrator's Office received a complaint
              expressing concern that Respondent had been verbally and possibly physically
              aggressive with G.O., who was his client and incarcerated at the time. This
              complaint was docketed and investigated.


         "5. On April 3, 2020, Respondent provided a written response and several attachments.


                                    "Background of Client G.O.'s Case


         "6. In 2019, Client G.O. was incarcerated on felony charges related to a dispute with his
              neighbor; Johnson County District Court 19 CR 1810. Client G.O. also had
              municipal charges pending in Mission, Kansas and Prairie Village, Kansas related to
              city ordinance violations.




                                                     2
"7. On October 14, 2019, Client G.O. signed a Power of Attorney (POA) to R.W., an
    acquaintance of Client G.O. Client G.O. hoped his acquaintance would help him
    take care of his property while he was incarcerated. This POA to acquaintance R.W.
    included the home address for R.W.


                      "Respondent's Representation of Client G.O.


"8. In November 2019, Client G.O. retained Respondent to represent him in the felony
    case and on the municipal charges. Respondent is not able to provide the exact date
    he was retained because he did not document the date in his file.


"9. On November 12, 2019, Respondent exchanged emails with the prosecutor for
    Client G.O.'s felony criminal case in Johnston [sic] County. Respondent notes that
    he may be taking on the case for Client G.O. and hopes to get the prosecutor's initial
    assessment of the situation. The prosecutor notes the community is very concerned
    that Client G.O. is dangerous.


"10. On November 19, 2019, Respondent filed an entry of appearance in Client G.O.'s
    felony criminal case; Johnson County District Court 19 CR 1810.


"11. Respondent did not have any written fee agreement with Client G.O. Respondent
    verbalized his hourly billing rate and estimated his legal fees to Client G.O.
    Respondent knew Client G.O. did not have funds to pay a retainer but he did have a
    house, furs, or other assets that could pay Respondent's legal fees. However,
    Respondent did not keep contemporaneous time records that documented his legal
    services. During the course of the disciplinary investigation, Respondent did create
    an estimated time record.


"12. On December 2, 2019, after Client G.O. bonded out of jail, Respondent exchanged
    text messages with G.O. In these text messages, they discussed whether Client G.O.
    is getting ripped off by R.W. serving as POA. Client G.O. was concerned that R.W.
    had taken cars, jewelry, furs, and/or watches from his home while he was
    incarcerated. Client G.O. wanted Respondent to help protect his assets. Additionally,



                                            3
    Respondent told Client G.O. that he was sending a person over to get fur coats to
    use as collateral for his legal fees.


"13. In December 2019, Respondent advised Client G.O. to (1) revoke the POA
    previously given to acquaintance R.W. and (2) give POA to Respondent so
    Respondent could protect Client G.O.'s property. Client G.O. followed Respondent's
    advice.


"14. Client G.O. asked Respondent to revoke the Power of Attorney previously given to
    acquaintance R.W. At Respondent's direction, Client G.O. revoked, in writing, the
    Power of Attorney to R.W. Client G.O. crossed out and marked 'Revoked' on the
    signed Power of Attorney to R.W. and wrote a letter confirming that, all dated
    December 14, 2019. Client G.O. directed Respondent to convey that the Power of
    Attorney had been revoked to both acquaintance R.W. and the Mission Police
    Department.


"15. Based on Respondent's advice, Client G.O. gave Power of Attorney to Respondent
    so Respondent could protect his property. On December 14, 2019, Client G.O. wrote
    a handwritten note stating that he gave Respondent durable power of attorney.


"16. On the same date, December 14, 2019, Respondent sent Client G.O. a text that said,
    'There's an Office Max in that shopping center on Johnson Drive . . . and we can
    execute a Limited Power of Attorney so I can protect your assets.'


"17. Between December 16th and 18th, 2019, Respondent exchanged emails with the
    prosecutor for the felony criminal case in Johnston [sic] County. In his emails,
    Respondent noted that his client was selling his house to raise funds to comply with
    court requirements, that his client's business partners robbed him blind, and his
    client is in need of treatment; Respondent asked that the warrant be stayed.




                                            4
"18. Respondent's efforts to notify acquaintance R.W. that the POA from Client G.O. had
     been revoked included the following:


        "a. Respondent called a telephone number for R.W. on one or more occasions
             to tell him the POA had been revoked; however, these efforts were
             unsuccessful.


        "b. Respondent gave City of Mission law enforcement a copy of the revoked
             POA for R.W. to help protect Client G.O.'s property.


        "c. Respondent did not take other steps to notify R.W. that Client G.O. had
             revoked the previously granted POA, despite the fact R.W.'s physical
             address was listed on the documents G.O. had given him.


"19. Respondent made no attempt to serve notice of the revoked POA on acquaintance
     R.W. at his home address which was listed on the POA document.


"20. A subsequent attorney for Client G.O. successfully served R.W. with notice that the
     POA from Client G.O. had been revoked. This notice was served on R.W. at his
     home address, which was listed on the POA document that Respondent had in his
     possession.


"21. Between December 20th and 23rd, 2019, Respondent exchanged emails with the
     City of Mission Court Clerk and Mission Police Department. Respondent advised
     City of Mission officials that Client G.O. revoked the Power of Attorney previously
     given to R.W.


"22. On or about December 30, 2019, R.W., using the purported POA that Client G.O.
     had asked Respondent to revoke as part of his representation, signed a quick [sic]
     claim deed for Client G.O.'s home over to another person without the knowledge of
     Client G.O. Client G.O. had to engage in litigation to resolve title and deed issues to
     his home.




                                             5
"23. On or about January 9th and 10th, 2020, Respondent helped to facilitate an
     exclusive real estate listing agreement between Client G.O., who was incarcerated at
     the time, and a Real Estate Service with E.D. as the 'Listing Agency'. This document
     has Client G.O.'s signature with a date of January 9, 2020, and the signature of the
     listing agency dated January 10, 2020.


"24. On January 15, 2020, Client G.O. signed a 'General Durable Power of Attorney' for
     Respondent. Client G.O. gave Respondent POA to safeguard assets and to help him
     sell his home so he would have funds to pay his court costs, fines, bond out on his
     felony case, and pay Respondent's attorney fees.


"25. On February 18, 2020, at 9:36 p.m., Respondent sent an email to the prosecutor and
     asked if Client G.O. can plead to 'Criminal Threat.' Criminal threat is a lower-level
     felony charge than the Aggravated Assault that Client G.O. was charged with and is
     not subject to the special rule of presumptive prison due to the firearm. At the time
     of this email, Client G.O. did not want to plead to a felony charge. . . .


"26. On February 19, 2020, the next afternoon, the prosecutor emailed a plea offer to
     Respondent on the felony Johnson County case, 19 CR 1810. The plea offer
     included Client G.O. entering a plea to two counts of Criminal Threat. Later that
     day, Respondent clarified the offer.


"27. On February 20, 2020, Respondent and the prosecutor exchanged several emails,
     including:


        "a. February 20, 2020, at 8:05 a.m. an email from the prosecutor clarified the
             possible sentence.


        "b. February 20, 2020, at 8:43 a.m. Respondent stated, 'I spoke with him about
             the deal last night . . . and will go to JOCO after my Lenexa date at 1030am
             [sic] . . . and will contact him from the phone at the courthouse . . . will let
             you know ASAP.'




                                              6
"28. On February 20, 2020, at 8:19 a.m., the court's administrative assistant emailed the
     parties and asked whether Client G.O.'s case would be a preliminary hearing that
     afternoon.


        "a. Respondent replied at 8:47 a.m., 'I informed (Client G.O.) about the plea
             offer that has been extended by the State . . . will come to JOCO . . . after
             my 1030 [sic] in Lenexa, and call him from the phones at the courthouse,
             and get an answer to Judge Cameron and ADA Shannon . . . ASAP . . . .'


        "b. Respondent replied at 12:10 p.m., 'Scrap the Prlim (sic) . . . we should be
             able to advance to Plea. I just need to find him as soon as he is transferred
             from Gardner . . . to go over the details . . . see everyone at 3 pm.'


"29. On February 20, 2020, Respondent spoke to Client G.O. prior to the designated
     court hearing time. During this conversation, Client G.O. was in custody, escorted
     by two law enforcement officers, and seated in the jury box waiting for his hearing.
     G.O. was in handcuffs and ankle shackles. The deputies each were equipped with a
     body camera and audio.


"30. On February 20, 2020, Respondent can be seen on the body camera video of an
     officer entering the court room and approaching Client G.O. who is cuffed and
     seated in the jury box.


        "a. Respondent placed documents on the jury box railing as he talked to Client
             G.O. about waiving his preliminary hearing and setting a plea date for a plea
             to criminal threat a felony. Client G.O. did not understand or want to waive
             his preliminary hearing and did not want to plead to a felony.


        "b. After a period of time, Respondent can be heard using expletives in his
             conversation with Client G.O. and appeared to be frustrated and irritated
             with Client G.O.


        "c. Client G.O. can be heard on the video stating in part to Respondent, '. . . you
             should tell me, you work for me, I don't know . . . .'

                                              7
       "d. Respondent reached over the jury box railing and touched Client G.O. by
              grabbing his shoulder/arm to pull him closer to speak in an aggressive
              fashion.


       "e. The interaction between Respondent and his client alarmed officers. One
              officer immediately intervened physically and moved to stand between
              Respondent and Client G.O. to provide a physical barrier to protect Client
              G.O. from Respondent. The officer stated to Respondent, 'No, negative, no,
              step away from him, no, leave, I've had enough, you've cussed him out,
              you're not allowed to touch him, go out to the hallway and cool down.'


       "f.    This event happened before the judge took the bench.


"31. The officers completed offense reports for the event between Respondent and his
    client.


       "a. Respondent was interviewed by officers on February 26, 2020.


       "b. Respondent told the officer during the telephone interview that he was
              trying to pull his client forward to discuss sensitive information.


       "c. Respondent stated during the interview that he was trying to sell his client's
              house and car.


       "d. The officer advised Respondent an offense report charging him with battery
              would be sent to the District Attorney's office. Respondent said, 'If you
              think that I battered my client, then I am guilty of battery.' The officer
              indicated the report would be submitted to the District Attorney's Office for
              their consideration of whether charges should be filed. As of this date, no
              criminal charges have been filed against Respondent.




                                              8
"32. Client G.O. was interviewed by S.I. Terry Morgan. During this interview he told S.I.
     Terry Morgan that as he talked to Respondent in the jury box, G.O. told Respondent
     that he worked for him (Client G.O.). Respondent became angry, cursed, and
     grabbed Client G.O.'s shoulder.


"33. Another inmate was sitting in the jury box and observed the conversation between
     Respondent and Client G.O. Inmate T.R. was interviewed by S.I. Terry Morgan.


"34. Inmate T.R. said he heard portions of the conversation and observed Respondent's
     conduct. Inmate T.R. heard Client G.O. say 'You work for me; I don't work for
     you.'; then he heard Respondent say, 'Fuck this' and reached out and grabbed Client
     G.O.


"35. The judge called Client G.O.'s criminal case and noted the Court understood that
     Client G.O. was waiving his preliminary hearing. Respondent told the Court that
     Client G.O. did not wish to waive; and because the State had called off their
     witnesses on Respondent's representation that G.O. wanted to waive his right to a
     preliminary hearing, the matter was continued. The Court noted that an hour had
     been set aside for a preliminary hearing.


"36. Immediately after the hearing, Deputies who observed Respondent's conduct with
     Client G.O. advised the judge about the events that happened in the court room. The
     Court recalled Client G.O.'s case, removed Respondent as counsel and appointed the
     public defender.


"37. Respondent was interviewed by an investigator for the ODA.


"38. Respondent asserted during his interview that he did explain Constitutional rights,
     the effects of waiver of preliminary hearing, and consequences of pleas to Client
     G.O.; however, Respondent does not have any contemporaneous notes in his file
     reflecting these communications.




                                            9
"39. Client G.O. had asked Respondent to sell four fur coats to try to raise money to help
     him post his bond. Respondent was not able to sell the fur coats for Client G.O. and
     did return to G.O. the four fur coats, a brief case and paperwork that constituted all
     of the property G.O. placed in his possession.


  "Conclusions of Law: Petitioner and Respondent stipulate and agree that Respondent
violated the following Supreme Court Rules and Kansas Rules of Professional Conduct.
                      Respondent engaged in misconduct as follows:


"40. KRPC 1.2 (Scope)—Respondent failed to clearly define his scope of representation
     particularly with what his obligations were with the Power of Attorney G.O. granted
     him. Respondent contacted the police department to advise them that a previous
     Power of Attorney G.O. had granted to R.W. had been revoked, but Respondent did
     not communicate that to R.W. G.O. believed Respondent was retained to convey the
     Revocation of the POA to R.W. and expected Respondent to do that. There was no
     written agreement clarifying Respondent's Scope of Representation.


"41. KRPC 1.3 (Diligence)—Respondent failed to make adequate efforts to convey his
     client G.O.'s revocation of the Power of Attorney to R.W. Respondent did not serve
     or attempt to serve R.W. with the Revocation despite having his address. After
     advising Client G.O. to give POA to Respondent, Respondent did not take adequate
     steps to protect his client's assets. Respondent was aware Client G.O. was
     unsophisticated and did not document his communication to his client on important
     rights, or explain issues related to granting POA to Respondent.


"42. KRPC 8.4(d) (Conduct prejudicial to the administration of justice)—By engaging in
     unprofessional interaction with client in the jury box prior to a hearing including use
     of profanity and aggressive physical contact, Respondent caused the Court to
     remove him from the case and appoint another lawyer. Respondent's actions
     necessitated unduly delaying the proceedings further and delayed the resolution for
     the client who was in custody at the time.


"43. KRPC 8.4(g) (Conduct that adversely reflects on the lawyer's fitness to practice
     law)—By engaging in unprofessional interaction with client in the jury box prior to

                                            10
    a hearing including use of profanity and aggressive physical contact, Respondent
    caused law enforcement officers to intercede, and his conduct was observed by
    another inmate.


               "Applicable Aggravating and Mitigating Circumstances:


"44. Aggravating circumstances include:


       "a. Prior disciplinary offenses, including:


               "i.    DA 8,718: 2003 Informal Admonition for violation of Rule 8.4
                      (Misconduct). Respondent was administratively suspended for
                      failure to pay his registration fee. During that time, he entered pleas
                      on behalf of two (2) clients. Both pleas had to be set aside when the
                      judges realized that Respondent was suspended.


               "ii. DA 9,894: 2008 Diversion for violation of Rule 1.1 (Competence).
                      Respondent's client was charged with three (3) counts of aggravated
                      robbery and was convicted on all three (3) counts. Respondent filed
                      a motion for a new trial based on his ineffective assistance of
                      counsel; noting that he failed to object to jury instructions, was not
                      prepared for trial, was deficient in not filing pretrial motions.


               "iii. DA 13,272: 2019 Informal Admonition for violation of Rule
                      1.7(a)(2) (Conflict, current client) and 1.8(b) (Conflict, special
                      rules). Respondent represented a mother in a criminal case where
                      she was charged with one felony and two misdemeanors.
                      Respondent's client struggled with substance abuse issues.
                      Subsequently, Respondent filed a petition for Third Party Custody
                      of his client's child; Respondent was seeking custody of his client's
                      child because Respondent had a long-term relationship with the
                      child. Respondent cited to his client's substance abuse struggles as
                      part of the grounds for intervention.



                                             11
       "b. A pattern of misconduct—Respondent has previously been disciplined for
            his conduct in criminal cases. In this case, Respondent's lack of diligence
            created misunderstandings by his client and culminated in Respondent's
            aggressive physical and verbal conduct in the jury box.


       "c. Multiple offenses—Respondent violated KRPC 1.2, 1.3, 8.4(d) and 8.4(g).


       "d. Vulnerability of victim: Client G.O. was incarcerated and unsophisticated.
            Client G.O. trusted Respondent to effectuate revoking the POA for
            acquaintance R.W. Respondent's limited efforts of attempting to call R.W.
            and failure to make attempts to serve R.W. or attached a notice his POA had
            been revoked extended R.W.'s ability to take advantage of Client G.O.
            Client G.O. followed Respondent's advice and gave Respondent general
            POA to protect his assets while incarcerated but Respondent did not take
            steps to protect Client G.O.'s assets while he was incarcerated.


       "e. Substantial experience in the practice of law—Respondent was admitted to
            practice law in Kansas in 2000 and has substantial experience in the practice
            of law.


"45. Mitigating circumstances include:


       "a. Absence of a dishonest or selfish motive—Respondent's actions appear to
            have been motivated from a genuine desire to help a client who was in
            custody and unable to help himself at the time Respondent's estimated fees
            were modest. He performed legal work prior to receiving any payment.
            Ultimately, when Respondent was removed from the felony case, he did not
            submit an invoice to Client G.O. for legal services or request payment for
            any of his time. Respondent did not exhibit any dishonesty during the
            violations or the subsequent investigation.


       "b. Cooperation during the investigation and full and free acknowledgement of
            the transgressions. Respondent submitted to interviews and provided
            information in a timely manner whenever requested.

                                           12
          "c. Good character and reputation in the community. Respondent submitted
               character letters from attorneys and other clients attesting to his character.


          "d. Remorse. Respondent exhibited genuine remorse for his conduct before and
               during the investigation. Respondent wrote a letter of apology to the judge
               in G.O.'s case and completed that.


....


                          "Recommendations for Discipline:


"48. Petitioner and Respondent jointly recommend Respondent be suspended from the
       practice of law in the State of Kansas for one year; that the imposition of this
       suspension from the practice of law be stayed and Respondent be placed on
       probation according to the terms in Respondent's Exhibit C for a period of eighteen
       months (18) months or as directed by the Supreme Court.


"49. Respondent waives his right to a hearing on the formal complaint as provided in
       Supreme Court Rule 222(c).


"50. Petitioner and Respondent agree that no exceptions to the findings of fact and
       conclusions of law will be taken.


"51. The complainant in this matter is Judge Cameron. Notice of the Summary
       Submission will be provided to the complainant and given 21 days to provide the
       disciplinary administrator with their position regarding the agreement as provided in
       Supreme Court Rule 223(d).


"52. Respondent understands and agrees that pursuant to Supreme Court Rule 223(f), this
       Summary Submission Agreement is advisory only and does not prevent the Supreme
       Court from making its own conclusions regarding rule violations or imposing
       discipline greater or lesser than the parties' recommendation.



                                              13
       "53. Respondent also understands and agrees that after entering into this Summary
           Submission Agreement he will be required to appear before the Kansas Supreme
           Court for oral argument under Supreme Court Rule 228(i)."


                                             DISCUSSION


       In a disciplinary proceeding, this court considers the evidence, the disciplinary
panel's findings, and the parties' arguments to determine whether KRPC violations exist
and, if they do, the appropriate discipline to impose. Attorney misconduct must be
established by clear and convincing evidence. In re Foster, 292 Kan. 940, 945, 258 P.3d
375 (2011); see also Kansas Supreme Court Rule 226(a)(1)(A) (2022 Kan. S. Ct. R. at
281) (a misconduct finding must be established by clear and convincing evidence). "Clear
and convincing evidence is 'evidence that causes the factfinder to believe that "the truth
of the facts asserted is highly probable."'" In re Lober, 288 Kan. 498, 505, 204 P.3d 610
(2009).


       The Disciplinary Administrator provided Whinery with adequate notice of the
formal complaint. The Disciplinary Administrator also provided Whinery with adequate
notice of the hearing before the panel. The parties agreed to waive the hearing on the
formal complaint, and Whinery made a statement that if the summary submission was
approved, the parties will not take exceptions to the findings of fact or conclusions of
law. Under Rule 223(b), a summary submission agreement is:


       "[a]n agreement between the disciplinary administrator and the respondent to proceed by
       summary submission must be in writing and contain the following:


               "(1) an admission that the respondent engaged in the misconduct;


               "(2) a stipulation as to the following:




                                                   14
                      (A) the contents of the record;
                      (B) findings of fact;
                      (C) and conclusions of law, including each violation of the Kansas Rules
                          of Professional Conduct, the Rules Relating to Discipline of
                          Attorneys, or the attorney's oath of office; and
                      (D) any applicable aggravating and mitigating factors.


              "(3) a recommendation for discipline;


              "(4) a waiver of the hearing on the formal complaint; and


              "(5) a statement by the parties that no exceptions to the findings of fact or
                   conclusions of law will be taken." Rule 223(b) (2022 Kan. S. Ct. R. at 278).


       The Kansas Board for Discipline of Attorneys approved the summary submission
and canceled a hearing under Rule 223(e)(2). As a result, the factual findings in the
summary submission are admitted. See Kansas Supreme Court Rule 228(g)(1) (2022
Kan. S. Ct. R. at 288) ("If the respondent files a statement . . . that the respondent will not
file an exception . . . , the findings of fact and conclusions of law in the final hearing
report will be deemed admitted by the respondent.").


       When signed by the parties, the written summary submission agreement contained
all the information required by Rule 223. The summary submission and the parties'
stipulations before us establish by clear and convincing evidence the charged conduct
violated KRPC 1.2, 1.3, 8.4(d), and 8.4(g). We adopt the findings and conclusions set
forth by the parties in the summary submission and at oral argument. A minority of the
court, after reviewing the body camera footage, would find that the undisputed evidence
does not establish a violation of KRPC 8.4(d) and 8.4(g).




                                                  15
       The remaining issue is deciding the appropriate discipline. The parties jointly
recommend that Whinery be suspended from the practice of law in the state of Kansas for
one year and that the imposition of this suspension be stayed and Whinery be placed on
probation according to the terms of "Respondent's Exhibit C" for a period of 18 months.
We adopt and impose the jointly recommended discipline. A minority of the court would
impose a lesser discipline.


                              CONCLUSION AND DISCIPLINE

       IT IS THEREFORE ORDERED that David S. Whinery is, effective the date of this
opinion, suspended from the practice of law in the state of Kansas for one year; and that
this suspension is stayed and Whinery is on probation according to the terms of
"Respondent's Exhibit C" for a period of 18 months for violations of KRPC 1.2, 1.3,
8.4(d), and 8.4(g).


       IT IS FURTHER ORDERED that the costs of these proceedings be assessed to
respondent and that this opinion be published in the official Kansas Reports.




                                            16